                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
           UNITED STATES DISTRICT COURT                                        DOC #:
           SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/6/2019



            In re Application of the United States for
            Material Witness Warrant, Pursuant to 18            Notice of Appearance and Request for
            U.S.C. § 3144, for Khalid Awan,                            Electronic Notification

                                             Applicant.                 19 Misc. 447 (LGS)



           TO:    Clerk of Court
                  United States District Court
                  Southern District of New York

                  The undersigned attorney respectfully requests the Clerk to note her appearance in this
           case on behalf of the United States of America and to add her as a filing user to whom Notices of
           Electronic Filing will be transmitted in this case.


SO ORDERED                                                                            Respectfully submitted,

The Clerk of Court is respectfully directed to close Docket No. 3.                    GEOFFREY S. BERMAN
                                                                                      United States Attorney for the
Dated: December 6, 2019                                                               Southern District of New York
         New York, New York

                                                                by: _____________________________
                                                                    Kaylan E. Lasky
                                                                    Assistant United States Attorney
                                                                    (212) 637-2315
                                                                    kaylan.lasky@usdoj.gov
